Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In independent claim 1, the recitation of “a controller in operable communication with the valve and configured to actively adjust the valve angle; and a turbocharger in fluid communication with at least one of the first passageway and the second passageway, and wherein the controller adjusts the valve angle based at least in part on the rotational speed of the turbocharger, and wherein the controller is configured to adjust the valve angle to maintain the turbocharger at a predetermined rotational speed”; in independent claim 14, the recitation of “a controller in operable communication with the first pressure sensor, the second pressure sensor, and the valve, wherein the controller is configured to adjust the valve angle at least partially dependent upon the difference between the signal output by the first pressure sensor and the signal output by the second pressure sensor”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 or 14, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 14 and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, US 2002/0062642 (Dini), that discloses the overall system (note the 103 rejection in the previous Office Action) without the recitation noted above.  It would not have been obvious to modify Dini to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/27/2021